DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed October 7, 2022 is acknowledged and has been entered.  Claims 2, 3, 7, 9, 10, 13, 16, 19, and 19 have been canceled.  Claims 1, 4-6, 11, 14, 17, and 20-22 have been amended.  

2.	Claims 1, 4-6, 11, 14, 17, and 20-22 have been examined.

Grounds of Objection and Rejection Withdrawn
3.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed July 7, 2022.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 1, 4-6, 11, 14, 17, and 20-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	At page 8 of the amendment filed October 7, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	Claims 1, 4-6, 11, 14, 17, and 20-22 are indefinite for the following reasons: 
The claims use the designations “interleukin-7” and “chemokine (C-C motif) ligand 19” as the sole means of identifying the polypeptides to which the claims refer. The use of laboratory designations only to identify a particular polypeptide or a class of polypeptides renders the claims indefinite because different laboratories may use the same laboratory designations to define completely distinct polypeptides and because the same polypeptide might be known by any number of different aliases. Indeed that seems to be the case in this instance since it appears that “chemokine (C-C motif) ligand 19” or “CCL19” may be known by a number of other aliases that include: CKb11, ELC, MIP-3b, MIP3B, and SCYA19.  In addition, it is aptly noted that the same term is often used in the art to describe not one polypeptide, but rather a plurality of polypeptides, which might be structurally and/or functionally related, but otherwise distinct.  For example, the same terms are often used to describe various isoforms that are encoded by a single gene, which result from translation of alternatively spliced transcripts of that gene;1 as another example, the same terms are frequently used to identify polypeptides that occur in different species of animals, which although sharing certain structural and/or functional characteristics have distinct structures and/or functions (e.g., orthologs and paralogs).2 35 U.S.C. § 112, second paragraph, requires the claim define the metes and bounds of the subject matter that is regarded as the invention with such clarity and particularity to permit the skilled artisan to know or determine infringing subject matter; because the terms used to describe the polypeptides to which the claims are directed do not unambiguously identify those polypeptides, this requirement has not been met. It is suggested that this issue might be remedied by amending the claims to include a recitation of the amino acid sequence(s) of the polypeptide or polypeptides to which the claims are directed by reference to the sequence identification number(s) of the amino acid sequence(s) of the polypeptide(s) as set forth in the Sequence Listing. This is because the amino acid sequence of a polypeptide is a unique identifier that unambiguously defines a given polypeptide.
For the above mentioned reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention3.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

6.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	Claims 1, 4-6, 11, 14, 17, and 20-22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Beginning at page 8 of the amendment filed October 7, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).    
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn to an isolated “immune cell” expressing a “chimeric antigen receptor” (CAR) or a composition thereof, an polynucleotide or vector comprising a nucleotide sequence encoding the CAR, a method for producing an isolated immune cell expressing the CAR, and a method intended for use in treating a tumor comprising administering to a subject an isolated immune cell expressing the CAR.
To begin the specification, although describing the use of engineered human T cells co-expressing an GM2-specific chimeric antigen receptor, human IL-7, and human CCL19 to treat GM2-expressing tumors in immunocompromised mice, the claims are not so limited.  While the disclosed T cells express a chimeric antigen receptor comprising an extracellular domain comprising an scFv that specifically binds to GM2, a hinge region comprising SEQ ID NO: 18, a transmembrane domain comprising SEQ ID NO: 20, and an intracellular domain comprising a T cell activation signal transduction region of CD28 comprising SEQ ID NO: 24, a T cell activation signal transduction region of 4-1BB comprising SEQ ID NO: 26, and a T cell activation signal transduction region of CD3 comprising SEQ ID NO: 28, according to claim 1 the “chimeric antigen receptor” comprises only “a target antigen-binding region”, “a transmembrane region”, and “a T cell activation signal transduction region”.  None of the claims are drawn or directed to the particularly described chimeric antigen receptor however and in large part the CAR and its elements are only loosely described by function alone.  
First addressing the “target antigen-binding region” since claim 1 recites “the target antigen is ganglioside GM2”, as previously suggested, it might be presumed that this region, whatever it may be, must function to bind to GM2 – however that is not necessarily the case since the claims do not recite the target antigen to which the target antigen-binding region binds is actually GM2.  According to claim 1, for example, the target antigen-binding region of the CAR expressed by the immune cell comprises a heavy chain variable region and a light chain variable region of an anti-GM2 antibody, but the target antigen-binding region is not necessarily an antibody or more particularly an anti-GM2 antibody.  Not all polypeptides that comprise “a heavy-chain variable region” and “a light-chain variable region” of an anti-GM2 antibody are themselves antibodies and not all of such polypeptides are reasonably expected to be capable of binding to GM2.  Notably it is not exactly clear what is meant by either of “a heavy-chain variable region” of an anti-GM2 antibody or “a light-chain variable region” of an anti-GM2 antibody; so it follows that it is not immediately apparent of what the target antigen-binding region of the CAR is comprised.  What portion of an anti-GM2 antibody is regarded as the “heavy-chain variable region” thereof and what portion thereof is regarded as the “light-chain variable region”?  Are the portions of an anti-GM2 antibody, which are regarded as the “heavy-chain variable region” and the “light-chain variable region” thereof, portions of respective domains of the antibody in their entireties or might these regions comprise only parts of each of the respective domains (e.g., the complementarity determining regions (CDRs) of each of the heavy chain variable domain and the light chain variable domain)?  On this note, it seems apt to question if the target antigen-binding region of the CAR must comprise each of CDRs of the heavy chain variable domain and the light chain variable domain of the antibody – as it not clear if that is actually the case because the claims are drawn to an immune cell expressing a CAR comprising a target antigen-binding region which is apparently derived from an anti-GM2 antibody but may not have or retain the particular structural features of the antibody.  In fact, as previously noted, none of the claims specify that the target antigen-binding region is itself an antibody (e.g., an scFv), but rather only that it is derived from an antibody in such a way that it can be described as comprising “a heavy-chain variable region and a light-chain variable region of an anti-ganglioside GM2 antibody”.4  
Presuming that the target antigen-binding region must be capable of binding to GM2, it is once again submitted that it is not sufficient to describe a material by function alone, if the written description requirement is to be met, and particularly not in cases in which there is no correlation between any one particularly identifying structural feature of the material and its function.  Here, as explained above, the target antigen-binding region may well be derived from an anti-GM2 antibody but it is not necessarily antibody itself and although it comprises “a heavy-chain variable region and a light-chain variable region of an anti-ganglioside GM2 antibody” it is not evident that there is any correlation between such structural features and the presumed ability of the target antigen-binding region to bind to GM2. 
From the Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

While the specification discloses a chimeric antigen receptor (CAR) comprising an extracellular domain comprising an antibody or more particularly an scFv that is capable of binding to GM2, an antibody (e.g., an scFv) is not reasonably considered representative of the genus of “target antigen-binding regions” to which the claims are directed.  This is because, as explained above, the “target antigen-binding region” need not have any particular structure and thus there is no correlation between any one particularly identifying structural feature that is shared by at least most members of the genus of “target antigen-binding regions” and their presumed common ability to bind to GM2.  As a consequence the skilled artisan could not immediately envisage, recognize, or distinguish at least a substantial number of the “target antigen-binding regions” to which the claims are directed and for this reason it is submitted that the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of the application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).      
	In essence the claims would merely bid the skilled artisan to finish the inventive process by discovering or developing “target antigen-binding regions”, which are capable of binding to GM2, which presumably might be suitably used to construct the chimeric antigen receptor such that it functions in the manner necessary for it to be used as it is intended (i.e., when expressed by “an immune cell” administered to a subject, it is effective to treat a tumor in the subject). 
While one could test a plurality of candidate “target antigen-binding regions” to determine which, if any, have the necessary functional characteristics (e.g., the ability to bind to GM2) and are suitably used to construct the “chimeric antigen receptor”, a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  So, in this case, it seems the actual inventive work of producing at least a substantial number of the claimed “target antigen-binding regions” would be left for subsequent inventors to complete.  
In general it cannot be predicted whether or not any given polypeptide will be found to be capable of binding to GM2 and/or will be suitably used to construct a chimeric antigen receptor, which when expressed by a cell administered to a subject is effective to treat or prevent a tumor.  As a consequence the “target antigen-binding regions” to which the claims are directed can only be identified by empirical testing.5
At best, given the disclosure, it might only seem obvious to try to develop a chimeric antigen receptor according to claim 1, but Applicant is reminded that “while the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).  Furthermore, it certainly cannot be presumed that any given “immune cell” expressing any given “chimeric antigen receptor” will be effective when administered to any given “subject” to treat any given “tumor” expressing GM2 in the subject.
“Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S. Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354.
Turning to other issues, according to claim 1, for example, the “chimeric antigen receptor” (CAR) comprises “a target antigen-binding region” that comprises a heavy chain variable region and a light chain variable region of an anti-GM2 antibody, wherein the antibody is a mutated or structurally altered version of a particularly disclosed anti-GM2 antibody, which comprises a heavy chain variable domain comprising SEQ ID NO: 2 and a light chain variable domain comprising SEQ ID NO: 4.  As recited by claim 1, for example, the anti-GM2 antibody comprises each of a heavy chain variable domain and a light chain variable domain having amino acid sequences that are only partially identical to SEQ ID NO: 2 and SEQ ID NO: 4, respectively.  For example, in one embodiment the antibody comprises a light chain variable domain comprising the amino acid sequence of SEQ ID NO: 4 but for as many as 30 amino acid substitutions, deletions, or additions within the framework regions, provided that the antibody has or retains the ability to bind to GM2.  Without these antibodies it is not possible practice the claimed invention because the CAR that is expressed by the immune cell is a CAR comprising “a heavy-chain variable region” and “a light-chain variable region” of the antibody. Yet, not only does it appear that none of these antibodies are actually described by this application with any of the requisite clarity and particularity to permit reasonably convey Applicant’s possession thereof as of the filing date of the application, but the specification fails to teach which amino acids of the heavy chain variable domain and/or light chain variable domains of the particularly disclosed antibody may be replaced and by which other amino acids without loss of function.6  Accordingly, rather than adequately describing the claimed invention with the requisite clarity and particularity necessary to reasonably convey to the skilled artisan Applicant’s possession thereof as of the filing date of the application, it is apparent that the claims merely bid one skilled in the art to finish the invention process by discovering variants of the disclosed scFv comprising a heavy chain variable domain comprising SEQ ID NO: 2 and a light chain variable domain comprising SEQ ID NO: 4, which have or retain the ability of the parental scFv to specifically bind to GM2 and which might be suitably used to construct the CAR that is expressed by the claimed immune cell.7
Even considering recent progress the art of developing antibodies and variants thereof with the goal of selecting antibodies or variants with desired properties remains largely impacted by unpredictability, such that in general there is no substitution for empirical testing to screen pluralities of structurally disparate antibodies to identify any having the desired functions or improved properties.  In support of this position, Yu et al. (PLoS One. 2012; 7 (3): e33340; pp. 1-15) teaches “the underlying protein recognition principles have yet to be understood to the level, whereby an antibody-antigen recognition interface can be designed de novo” (page 1); see entire document (e.g., the abstract).  Furthermore, Yu et al. teaches that “[de novo] paratope design on antibodies against any targeted epitope of an antigen has been developed with computational modeling of CDR structures against the selected epitope [10], but the experimental verification of the computational capability has yet to be demonstrated [citation omitted] (pages 1 and 2).  So despite recent advancements in the art, for the most part, it would still, today, be necessary to empirically determine which if any of the antibodies or antigen binding fragments thereof having a heavy chain variable domain comprising, for example, an amino acid sequence that is only 70% identical to SEQ ID NO: 2 and/or a light chain variable domain comprising, for example, an amino acid sequence that is only 70% identical to SEQ ID NO: 4 have the ability to specifically bind to GM2.8  
Then, apart from the “target antigen-binding region” the claimed “chimeric antigen receptor” comprises “a T cell activation signal transduction region”.  It is however unclear what this is.  Notably the “chimeric antigen receptor” according to the claims is not necessarily expressed by T cells; rather according to claim 1, for example, it is expressed by “an immune cell” (e.g., a B cell or a macrophage or a neutrophil).  If the cell is not a T cell, what is it that constitutes “a T cell activation signal transduction region”?  It is not clear, but perhaps it is believed that certain “a T cell activation signal transduction regions” (e.g., the CD3 chain of the T cell receptor (TCR), which is known to function to transduce an activating signal within T cells) will function equivalently in any given “immune cell”, such that the cell when administered to a subject will be effective to treat a tumor in the subject; yet there appear to be very little evidence disclosed by this application to support this presumption.    
Here it seems pertinent to remind Applicant that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, there is no language that adequately describes with any of the requisite clarity and particularity at least a substantial number of the “T cell activation signal transduction regions” that can be used to construct “chimeric antigen receptors”, which when expressed by cells administered to subjects are effective to treat tumors in the subjects.  A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.  
The Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, e.g., the ability to transduce an activation signal, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding “T cell activation signal transduction regions” that can be used to construct “chimeric antigen receptors”, which when expressed by cells administered to subjects are effective to treat tumors in the subjects; without such a compound, it is impossible to practice the invention.
“‘The purpose of the [written] description requirement [of section 112, first paragraph] is to state what is needed to fulfill the enablement criteria. These requirements may be viewed separately, but they are intertwined.’ Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 (1988). ‘The written description must communicate that which is needed to enable the skilled artisan to make and use the claimed invention.’ Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).
In addition, although the skilled artisan could potentially identify “T cell activation signal transduction regions” that might be suitably used to construct “chimeric antigen receptors”, which when expressed by cells administered to subjects are effective to treat tumors in the subjects by screening candidate polypeptides to determine which, if any, are so suitably used, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Absent the adequate description of a representative number of members of the genus of “T cell activation signal transduction regions” to which the claims are directed, the supporting disclosure amounts to no more than a mere invitation to identify a polypeptide that can be used to construct “chimeric antigen receptors”, which when expressed by cells administered to subjects are effective to treat tumors in the subjects.    
Here it seems relevant to advise Applicant that possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was “ready for patenting” such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus; and accordingly it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  However, where the claims encompass a genus of polypeptides that are suitably used to construct “chimeric antigen receptors”, which when expressed by cells administered to subjects are effective to treat or prevent tumors in the subjects, but which otherwise may have widely disparate structures and biological activities or functions, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant has not shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant has not described distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention at the time the application was filed. 
With further regard to the “T cell activation signal transduction region”, it would seem that this region of the “chimeric antigen receptor” is at best described, albeit very loosely by its function alone.  Apparently it must function to transduce a signal that leads to T cell activation, but it need not be derived from any particular protein or have any particular structure or even act by any particular mechanism.  Given these facts it would not be possible to immediately envisage it; and moreover it would not be possible to readily distinguish at least a substantial number of the “T cell activation signal transduction regions” from other polypeptides, which are not suitably used to construct a “chimeric antigen receptor”, which when expressed by a cell administered to a subject is effective to treat a tumor in the subject.  
According to the disclosure, it might be or it might comprise a CD3 signaling region, but it need not.  It might instead comprise some other polypeptide or intracellular fragment thereof.  However there are too many proteins comprising intracellular signaling domains to name here and they transmit a wide variety of different signals; so then the question is, which are those that should be used to produce the “chimeric antigen receptor”?  Again, whatever it is, it is presumed to function to transduce a signal that leads to the activation of a T cell, but even so it is not immediately apparent which signal or signals must be generated by this region if it is to be suitably used to produce the “chimeric antigen receptor”, which when expressed by a cell administered to a subject is effective to treat a tumor in the subject.  What specific functional features must the a polypeptide or the intracellular domain thereof have if it is to be suitably used in producing a “chimeric antigen receptor” that will function as necessary to be used as intended?  How might one know or ascertain the identity of the intracellular signaling domains that might be used?  These questions are not meant to suggest that this issue might be remedied by amending the claims to recite a limitation requiring the “intracellular signaling domain” to have a functional characteristic, which might be determined by empirical testing, but rather to point out the fact that there is no means by which the skilled artisan could immediately envisage, recognize or distinguish these domains from others.  Even if the plurality of “T cell activation signal transduction regions” to which the claims are directed were to have a particular common specific functional attribute, if individual members of the plurality do not share particularly identifying structural features, which correlate with their function, it would not be possible to immediately envisage, recognize or distinguish those domains from others. 
Even if it were understood that the “T cell activation signal transduction region” is a polypeptide derived from a particular intracellular signaling domain of protein such as human CD3, as the specification suggests, there would remain issues as to the adequacy of the disclosure since the specification describes a chimeric antigen receptor (CAR) comprising altered polypeptides (e.g., mutated versions of CD3, 4-1BB, or CD28).  For example, according to the disclosure at page 5, while the may be a polypeptide comprising SEQ ID NO: 28, it might not be.  Instead it might be a polypeptide having an amino acid sequence having 70% identity or 70% homology with the amino acid sequence of SEQ ID NO: 28, provided that it “has a T cell activation signal transduction ability”.  Yet, the specification does not appear to describe which amino acid substitutions, deletions, or additions may be made in the process of engineering such structural variants of the polypeptide of SEQ ID NO: 28 such that the variants have or retain the ability of the parental polypeptide to transduce a signal that leads to T cell activation.  The consequence of structural alterations upon the activity or function of a protein such as CD3, 4-1BB, or CD28 cannot be predicted and must instead be determined empirically, particularly in this instance where the specification fails to teach which amino acids must not be replaced (without loss of function) or which amino acids can be replaced and by which other amino acids such that the polypeptide has or retains the necessary functional attributes. 
Even then, it is not apparent how or why CD3, 4-1BB, and/or CD28 should be regarded as representative of the genus of “T cell activation signal transduction regions” of which the claimed “chimeric antigen receptor” is comprised.  Again, the “T cell activation signal transduction region” need not have any particular structural  or specific functional features, so there is no correlation between any one particularly identifying structural feature and any one particularly identifying functional feature, which might permit these polypeptides to be immediately envisaged, recognized, or distinguished.
Apart from the “target antigen-binding region” and the “T cell activation signal transduction region”, the claimed “chimeric antigen receptor” comprises “a transmembrane region”, which is understood to be a region of the “chimeric antigen receptor” that spans the plasma membrane of a cell and adjoins the extracellular domain and the intracellular domain of the “chimeric antigen receptor”.9  While according to disclosure the “transmembrane region” may be derived from CD8, according to claim 1, for example, it need not be.10  According to the specification, whatever it is, it might be derived from any naturally occurring membrane-bound or transmembrane protein, but then again it might not be since the specification further discloses that it may be “artificially designed” (paragraph [0029]).11  According to the disclosure in paragraph [0031], it might be a variant of a CD8 transmembrane domain comprising an amino acid sequence that is only partially identical to SEQ ID NO: 20, but on what basis is a variant selected?  It is not entirely clear,12 but it is thought that it is not any and all “transmembrane domains” that are suitably used to produce the claimed CAR, at least not if it is to be used as intended.  Although it must span the plasma membrane of a cell it is not evident which polypeptides will or will not be found suitable, especially since it is well known that different transmembrane domains are not reasonably considered equivalents. This is, for example, because while some transmembrane domains traverse the membrane only once, others traverse the membrane multiple times.  Nevertheless, it does not appear that the specification discloses which amino acids are replaced and by which other amino acids such that a variant of a transmembrane domain of any naturally occurring polypeptide (e.g., the transmembrane domain of human CD8) is suitably used to construct a “chimeric antigen receptor”, which when expressed by a cell administered to a subject is effective to treat or prevent a tumor in the subject.  Again, the consequence of structural alterations are in general not predictable and must be determined empirically.  
Here it is noted that no one element of the conventional chimeric antigen receptor (CAR), typically comprising an extracellular ligand binding domain, a spacer, a transmembrane domain, and an intracellular (cytoplasmic) signaling domain, has been found to be purely structural.  Even the transmembrane domain, which might at once been regarded to have played only a structural role, has been found to impart particular functional properties upon the CAR.  Bridgeman et al. (J. Immunol. 2010 Jun 15; 184 (12): 6938-49) found, for example, that CARs containing the CD3 transmembrane domain can form a complex with the endogenous TCR that may be beneficial for optimal T cell activation, a property that could be abolished by altering the structure of the transmembrane domain by amino acid substitution (see entire document; e.g., the abstract). It is therefore reasonable to question whether a CAR such as that to which claim 1 is directed, which might comprise any given “transmembrane domain” or which need not comprise a spacer or stalk region such as an immunoglobulin hinge domain, will function as it should. 
This position is further supported by the teachings of Hudecek et al. (Clin. Cancer Res. 2013 Jun 15; 19 (12): 3153-64), which describes a study in which different CARs comprising spacers of varying length derived from the extracellular lgG4-Fc spacer domain were compared (see entire document) and in which it was found that CARs with short “hinge-only spacers" were substantially more functional than CARs with relatively longer "hinge-CH2-CH3 spacers” (see entire document; e.g., the abstract).  
Such results suggest that no one element of a conventional CAR can be taken for granted or presumed to function as necessary regardless of its structure; and accordingly since the claims are drawn to a plurality of structurally disparate CARs comprising, for example, any given “transmembrane domain”, but not necessarily a hinge, it is submitted that the description of the exemplary CAR by this application should not be regarded as sufficient to adequately describe with the requisite clarity and particularity at least a substantial number of members of the claimed genus of structurally disparate CARs. 
There are a number of other differences between the claimed “chimeric antigen receptor” and the disclosed “CAR”.  For example, while it appears the latter comprises a hinge domain (presumably functioning as a spacer), the claims do not recite the inclusion of such a domain in the structure of the “chimeric antigen receptor” but will a CAR lacking a hinge region function?  It seems that it might not.  Ma et al. (Prostate. 2004 Sep 15; 61 (1): 12-25)  teaches a CD8 hinge spacer was inserted between the sFv (i.e., the antigen binding portion of the CAR) and the CD3 chain to improve projection of the sFv away from the T-cell membrane and improve antigen engagement, and thereby compensate for the short extracellular domain of CD3 chain; see entire document (e.g., pages 15 and 16).  This disclosure suggests that the lack of a CD8 hinge spacer may not be tolerable; and yet the claims are directed to a CAR that need not comprise this apparently essential element or which might instead comprise some other element that is distinct from the CD8 hinge.
So once again Applicant is reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
Here it is again noted that the claims are drawn to a method that is intended for use in treating a tumor in a subject comprising administering to the subject any given immune cell expressing the chimeric antigen receptor according to claim 1; but which immune cell is suitably used and which immune cell is not?  In contrast to the breadth of the claims, it appears that the specification actually only describes T cells expressing a chimeric antigen receptor that are effectively used to treat established tumors expressing GM2 in immunocompromised mice.  There is no evidence to support that any given cell (e.g., a B cell or a neutrophil), if engineered to express a “chimeric antigen receptor” according to the claims, will be used effectively to treat a tumor expressing GM2.  
Of a similar note, it would not be expected that any given immune cell expressing a chimeric antigen receptor that comprises an extracellular domain comprising “a target antigen-binding region” will be found effective to treat a tumor expressing GM2, if it does not actually bind to GM2; and yet, as mentioned above, the claims do not recite a limitation requiring the CAR to actually be capable of binding to GM2. 
In summary, it is submitted that in this case, since the claims are so broad, and the disclosure is so comparably limited, any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed processes, so as to achieve the claimed objectives or effects.  In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.  Lastly, since the claims are not necessarily limited to known materials having the properties of the “chimeric antigen receptor” or cell expressing the “chimeric antigen receptor”, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, although Applicant’s arguments have been carefully considered, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

8.	Claims 1, 4-6, 11, 14, 17, and 20-22 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Beginning at page 11 of the amendment filed October 7, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.  This was as of the filing date sought by Applicant the state of the art and it remains so today. 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice13), it cannot be practiced without undue experimentation.
In this instance it is submitted that the specification does little more than state a hypothesis that the claimed invention can be used to treat or prevent any given type of cancer in any given subject (or patient) by administering to the subject (or patient) any given type of cell or more particularly any given type of immune cell expressing a “chimeric antigen receptor” according to claim 1 and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify a cell expressing a “chimeric antigen receptor” according to claim 1, which when administered to any given subject (or patient) is found effective to either prevent or treat any given type of tumor (or cancer); yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In conclusion, although Applicant’s arguments have been carefully considered, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

10.	Claims 1, 4-6, 11, 14, 17, and 20-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,337,997 in view of Chmielewski et al. (Immunol. Rev. 2014 Jan; 257 (1): 83-90) and WO0123431-A1.
At page 17 of the amendment filed October 7, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
The claims of the patent are drawn to a cell co-expressing IL-7, CCL19, and “a T cell receptor specifically recognizing a cancer antigen”, wherein according to claim 3 the cancer antigen is GM2 and wherein according to claim 5 the cell is a T cell. 
Chmielewski et al. teaches CAR T cells engineered to express chemoattractive cytokines (e.g., IL-12, IL-15, and IL-18), when activated by their CAR, deposit the cytokines in the targeted tumor lesion, which in turn attracts an innate immune cell response toward those cancer cells that are invisible to CAR T cells; see entire document (e.g., the abstract; and Figure 1 at page 85).  Chmielewski et al. teaches the extracellular antigen binding domain of the CAR mediates target recognition independently of major histocompatibility complex (MHC) and enables the targeting of a plethora of antigens, including in particular gangliosides, as long as it is present on the surface of targeted cancer cells (see, e.g., page 84).
WO0123431-A1 (Hanai et al.) teaches an anti-GM2 antibody comprising a heavy chain variable domain comprising an amino acid sequence that is identical to the amino acid sequence set forth by this application as SEQ ID NO: 2 and a light chain variable domain comprising the amino acid sequence that is identical to the amino acid sequence set forth by this application as SEQ ID NO: 4; see entire document (e.g., GENSEQ Accession Numbers  AAB83166 and AAB83167 (Ganglioside GM2 antibody-related proteins #1 and #2)).
It is submitted that in light of the teachings of Chmielewski et al. and Hanai et al., the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.  This is because, as noted above, Chmielewski et al. teaches the extracellular antigen binding domain of the CAR mediates target recognition independently of major histocompatibility complex (MHC) and enables the targeting of a plethora of antigens, including in particular gangliosides (e.g., GM2), as long as it is present on the surface of targeted cancer cells, and because Hanai et al. teaches an anti-GM2 antibody that is readily used to construct such a CAR.
Applicant’s argument, though carefully considered, have not been found persuasive for the reasons provided above.

11.	Claims 1, 4-6, 11, 14, 17, and 20-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,906,984 in view of Chmielewski et al. (Immunol. Rev. 2014 Jan; 257 (1): 83-90), Kundu et al. (Biochim. Biophys. Acta. 2016 Jul; 1863 (7 Pt A): 1472-89), and WO0123431-A1.
At page 17 of the amendment filed October 7, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
The claims of the patent are drawn to an anticancer agent or composition comprising CAR T cells co-expressing IL-7, CCL19, wherein the CAR specifically binds to a cancer antigen. 
Chmielewski et al. teaches CAR T cells engineered to express chemoattractive cytokines (e.g., IL-12, IL-15, and IL-18), when activated by their CAR, deposit the cytokines in the targeted tumor lesion, which in turn attracts an innate immune cell response toward those cancer cells that are invisible to CAR T cells; see entire document (e.g., the abstract; and Figure 1 at page 85).  Chmielewski et al. teaches the extracellular antigen binding domain of the CAR mediates target recognition independently of major histocompatibility complex (MHC) and enables the targeting of a plethora of antigens, including in particular gangliosides, as long as it is present on the surface of targeted cancer cells (see, e.g., page 84).
Kundu et al. teaches ganglioside GM2 is expressed on the surface of cancer cells and functions to mediate tumor cell migration and invasion; see entire document (e.g., the abstract; and Figure 9 at page 1487).  Kundu et al. suggests that GM2 is a target for therapeutics (see, e.g., page 1487).
WO0123431-A1 (Hanai et al.) teaches an anti-GM2 antibody comprising a heavy chain variable domain comprising an amino acid sequence that is identical to the amino acid sequence set forth by this application as SEQ ID NO: 2 and a light chain variable domain comprising the amino acid sequence that is identical to the amino acid sequence set forth by this application as SEQ ID NO: 4; see entire document (e.g., GENSEQ Accession Numbers  AAB83166 and AAB83167 (Ganglioside GM2 antibody-related proteins #1 and #2)).
It is submitted that in light of the teachings of Chmielewski et al., Kundu et al., and Hanai et al., the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.  This is because, as noted above, Chmielewski et al. teaches the extracellular antigen binding domain of the CAR mediates target recognition independently of major histocompatibility complex (MHC) and enables the targeting of a plethora of antigens, including in particular gangliosides (e.g., GM2), as long as it is present on the surface of targeted cancer cells, where Kundu et al.  teaches GM2 is an antigen on the surface of cancer cells and is a suitable therapeutic target, and Hanai et al. teaches an anti-GM2 antibody that is readily used to construct such a CAR.
Applicant’s argument, though carefully considered, have not been found persuasive for the reasons provided above.

12.	Claims 1, 4-6, 11, 14, 17, and 20-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,316,102 in view of Chmielewski et al. (Immunol. Rev. 2014 Jan; 257 (1): 83-90), Kundu et al. (Biochim. Biophys. Acta. 2016 Jul; 1863 (7 Pt A): 1472-89), and WO0123431-A1.
At page 17 of the amendment filed October 7, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
The claims of the patent are drawn to an anticancer agent or composition comprising CAR T cells co-expressing IL-7, CCL19, wherein the CAR specifically binds to a cancer antigen. 
Chmielewski et al. teaches CAR T cells engineered to express chemoattractive cytokines (e.g., IL-12, IL-15, and IL-18), when activated by their CAR, deposit the cytokines in the targeted tumor lesion, which in turn attracts an innate immune cell response toward those cancer cells that are invisible to CAR T cells; see entire document (e.g., the abstract; and Figure 1 at page 85).  Chmielewski et al. teaches the extracellular antigen binding domain of the CAR mediates target recognition independently of major histocompatibility complex (MHC) and enables the targeting of a plethora of antigens, including in particular gangliosides, as long as it is present on the surface of targeted cancer cells (see, e.g., page 84).
Kundu et al. teaches ganglioside GM2 is expressed on the surface of cancer cells and functions to mediate tumor cell migration and invasion; see entire document (e.g., the abstract; and Figure 9 at page 1487).  Kundu et al. suggests that GM2 is a target for therapeutics (see, e.g., page 1487).
WO0123431-A1 (Hanai et al.) teaches an anti-GM2 antibody comprising a heavy chain variable domain comprising an amino acid sequence that is identical to the amino acid sequence set forth by this application as SEQ ID NO: 2 and a light chain variable domain comprising the amino acid sequence that is identical to the amino acid sequence set forth by this application as SEQ ID NO: 4; see entire document (e.g., GENSEQ Accession Numbers  AAB83166 and AAB83167 (Ganglioside GM2 antibody-related proteins #1 and #2)).
It is submitted that in light of the teachings of Chmielewski et al., Kundu et al., and Hanai et al., the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.  This is because, as noted above, Chmielewski et al. teaches the extracellular antigen binding domain of the CAR mediates target recognition independently of major histocompatibility complex (MHC) and enables the targeting of a plethora of antigens, including in particular gangliosides (e.g., GM2), as long as it is present on the surface of targeted cancer cells, where Kundu et al.  teaches GM2 is an antigen on the surface of cancer cells and is a suitable therapeutic target, and Hanai et al. teaches an anti-GM2 antibody that is readily used to construct such a CAR.
Applicant’s argument, though carefully considered, have not been found persuasive for the reasons provided above.

13.	Claims 1, 4-6, 11, 14, 17, and 20-22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 17/133,286 in view of Chmielewski et al. (Immunol. Rev. 2014 Jan; 257 (1): 83-90), Kundu et al. (Biochim. Biophys. Acta. 2016 Jul; 1863 (7 Pt A): 1472-89), and WO0123431-A1.
At page 17 of the amendment filed October 7, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
The claims of the copending application are drawn to an anticancer agent or composition comprising CAR T cells co-expressing IL-7, CCL19, wherein it is understood that the CAR specifically binds to a cancer antigen. 
Chmielewski et al. teaches CAR T cells engineered to express chemoattractive cytokines (e.g., IL-12, IL-15, and IL-18), when activated by their CAR, deposit the cytokines in the targeted tumor lesion, which in turn attracts an innate immune cell response toward those cancer cells that are invisible to CAR T cells; see entire document (e.g., the abstract; and Figure 1 at page 85).  Chmielewski et al. teaches the extracellular antigen binding domain of the CAR mediates target recognition independently of major histocompatibility complex (MHC) and enables the targeting of a plethora of antigens, including in particular gangliosides, as long as it is present on the surface of targeted cancer cells (see, e.g., page 84).
Kundu et al. teaches ganglioside GM2 is expressed on the surface of cancer cells and functions to mediate tumor cell migration and invasion; see entire document (e.g., the abstract; and Figure 9 at page 1487).  Kundu et al. suggests that GM2 is a target for therapeutics (see, e.g., page 1487).
WO0123431-A1 (Hanai et al.) teaches an anti-GM2 antibody comprising a heavy chain variable domain comprising an amino acid sequence that is identical to the amino acid sequence set forth by this application as SEQ ID NO: 2 and a light chain variable domain comprising the amino acid sequence that is identical to the amino acid sequence set forth by this application as SEQ ID NO: 4; see entire document (e.g., GENSEQ Accession Numbers  AAB83166 and AAB83167 (Ganglioside GM2 antibody-related proteins #1 and #2)).
It is submitted that in light of the teachings of Chmielewski et al., Kundu et al., and Hanai et al., the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the copending application.  This is because, as noted above, Chmielewski et al. teaches the extracellular antigen binding domain of the CAR mediates target recognition independently of major histocompatibility complex (MHC) and enables the targeting of a plethora of antigens, including in particular gangliosides (e.g., GM2), as long as it is present on the surface of targeted cancer cells, where Kundu et al.  teaches GM2 is an antigen on the surface of cancer cells and is a suitable therapeutic target, and Hanai et al. teaches an anti-GM2 antibody that is readily used to construct such a CAR.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Applicant’s argument, though carefully considered, have not been found persuasive for the reasons provided above.

14.	Claims 1, 4-6, 11, 14, 17, and 20-22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 9-18 of copending Application No. 16/754,645 in view of Chmielewski et al. (Immunol. Rev. 2014 Jan; 257 (1): 83-90), Kundu et al. (Biochim. Biophys. Acta. 2016 Jul; 1863 (7 Pt A): 1472-89), and WO0123431-A1.
At page 17 of the amendment filed October 7, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
The claims of the copending application are construed as being drawn to a method of decreasing malignant tumor recurrence in a subject, said method comprising administering to the subject a composition comprising CAR T cells co-expressing IL-7, CCL19, wherein it is understood that the CAR specifically binds to a cancer antigen. 
Chmielewski et al. teaches CAR T cells engineered to express chemoattractive cytokines (e.g., IL-12, IL-15, and IL-18), when activated by their CAR, deposit the cytokines in the targeted tumor lesion, which in turn attracts an innate immune cell response toward those cancer cells that are invisible to CAR T cells; see entire document (e.g., the abstract; and Figure 1 at page 85).  Chmielewski et al. teaches the extracellular antigen binding domain of the CAR mediates target recognition independently of major histocompatibility complex (MHC) and enables the targeting of a plethora of antigens, including in particular gangliosides, as long as it is present on the surface of targeted cancer cells (see, e.g., page 84).
Kundu et al. teaches ganglioside GM2 is expressed on the surface of cancer cells and functions to mediate tumor cell migration and invasion; see entire document (e.g., the abstract; and Figure 9 at page 1487).  Kundu et al. suggests that GM2 is a target for therapeutics (see, e.g., page 1487).
WO0123431-A1 (Hanai et al.) teaches an anti-GM2 antibody comprising a heavy chain variable domain comprising an amino acid sequence that is identical to the amino acid sequence set forth by this application as SEQ ID NO: 2 and a light chain variable domain comprising the amino acid sequence that is identical to the amino acid sequence set forth by this application as SEQ ID NO: 4; see entire document (e.g., GENSEQ Accession Numbers  AAB83166 and AAB83167 (Ganglioside GM2 antibody-related proteins #1 and #2)).
It is submitted that in light of the teachings of Chmielewski et al., Kundu et al., and Hanai et al., the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the copending application.  This is because, as noted above, Chmielewski et al. teaches the extracellular antigen binding domain of the CAR mediates target recognition independently of major histocompatibility complex (MHC) and enables the targeting of a plethora of antigens, including in particular gangliosides (e.g., GM2), as long as it is present on the surface of targeted cancer cells, where Kundu et al.  teaches GM2 is an antigen on the surface of cancer cells and is a suitable therapeutic target, and Hanai et al. teaches an anti-GM2 antibody that is readily used to construct such a CAR.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Applicant’s argument, though carefully considered, have not been found persuasive for the reasons provided above.

15.	Claims 1, 4-6, 11, 14, 17, and 20-22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 and 32-36 of copending Application No. 16/404,165 in view of Chmielewski et al. (Immunol. Rev. 2014 Jan; 257 (1): 83-90), Kundu et al. (Biochim. Biophys. Acta. 2016 Jul; 1863 (7 Pt A): 1472-89), and WO0123431-A1.
At page 17 of the amendment filed October 7, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
The claims of the copending application are drawn to an anticancer agent or composition comprising CAR T cells co-expressing IL-7, CCL19, wherein it is understood that the CAR specifically binds to a cancer antigen. 
Chmielewski et al. teaches CAR T cells engineered to express chemoattractive cytokines (e.g., IL-12, IL-15, and IL-18), when activated by their CAR, deposit the cytokines in the targeted tumor lesion, which in turn attracts an innate immune cell response toward those cancer cells that are invisible to CAR T cells; see entire document (e.g., the abstract; and Figure 1 at page 85).  Chmielewski et al. teaches the extracellular antigen binding domain of the CAR mediates target recognition independently of major histocompatibility complex (MHC) and enables the targeting of a plethora of antigens, including in particular gangliosides, as long as it is present on the surface of targeted cancer cells (see, e.g., page 84).
Kundu et al. teaches ganglioside GM2 is expressed on the surface of cancer cells and functions to mediate tumor cell migration and invasion; see entire document (e.g., the abstract; and Figure 9 at page 1487).  Kundu et al. suggests that GM2 is a target for therapeutics (see, e.g., page 1487).
WO0123431-A1 (Hanai et al.) teaches an anti-GM2 antibody comprising a heavy chain variable domain comprising an amino acid sequence that is identical to the amino acid sequence set forth by this application as SEQ ID NO: 2 and a light chain variable domain comprising the amino acid sequence that is identical to the amino acid sequence set forth by this application as SEQ ID NO: 4; see entire document (e.g., GENSEQ Accession Numbers  AAB83166 and AAB83167 (Ganglioside GM2 antibody-related proteins #1 and #2)).
It is submitted that in light of the teachings of Chmielewski et al., Kundu et al., and Hanai et al., the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the copending application.  This is because, as noted above, Chmielewski et al. teaches the extracellular antigen binding domain of the CAR mediates target recognition independently of major histocompatibility complex (MHC) and enables the targeting of a plethora of antigens, including in particular gangliosides (e.g., GM2), as long as it is present on the surface of targeted cancer cells, where Kundu et al.  teaches GM2 is an antigen on the surface of cancer cells and is a suitable therapeutic target, and Hanai et al. teaches an anti-GM2 antibody that is readily used to construct such a CAR.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Applicant’s argument, though carefully considered, have not been found persuasive for the reasons provided above.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
16.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

17.	Claims 4 and 6 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, as failing to specify a further limitation of the claimed subject matter of a preceding claim. 
	(a)	Claim 4, which depends from claim 1, recites the immune cell according to claim 1 expresses a chimeric antigen receptor (CAR) that comprises a target antigen-binding region comprising a heavy chain variable region and a light chain variable region of an antibody comprising a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 2 and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 4.  A proper dependent claim must further limit each and every embodiment of a preceding claim.  Claim 1 is drawn in part to an immune cell comprising a CAR comprising a target antigen-binding region comprising a heavy chain variable region and a light chain variable region of an antibody comprising a heavy chain variable region comprising SEQ ID NO: 2 but for the replacement of at least one but not more than thirty amino acid substitutions within the framework regions and a light chain variable region comprising SEQ ID NO: 4 but for the replacement of at least one but not more than thirty amino acid substitutions within the framework regions.  An antigen-binding region comprising a heavy chain variable region comprising a sequence that differs from SEQ ID NO: 2 is not one comprising a heavy chain variable region comprising SEQ ID NO: 2 (as recited by claim 4); and similarly an antigen-binding region comprising a light chain variable region comprising a sequence that differs from SEQ ID NO: 4 is not one comprising a light chain variable region comprising SEQ ID NO: 4 (as also recited by claim 4).  Therefore, claim 4 is an improper dependent claim that does not further limit the subject matter of the preceding claim.  
In a different embodiment, the immune cell according to claim 1 is one expressing a CAR comprising a target antigen-binding region comprising a heavy chain variable region consisting of an amino acid sequence that is at least 70% identical to SEQ ID NO: 2 and a light chain variable region consisting of an amino acid sequence that is at least 70% identical to SEQ ID NO: 4; yet according to claim 4 the immune cell expresses a CAR comprising a target antigen-binding region comprising a heavy chain variable region comprising SEQ ID NO: 2 and a light chain variable region comprising SEQ ID NO: 4.  If according to the preceding claim the target antigen-binding region comprises a heavy chain variable region consisting of SEQ ID NO: 2 and a light chain variable region consisting of SEQ ID NO: 4, it cannot comprise a heavy chain variable region comprising SEQ ID NO: 2 and a light chain variable region comprising SEQ ID NO: 4.  Therefore, once again, claim 4 is an improper dependent claim that does not further limit the subject matter of the preceding claim.  
(b)	Claim 6, which depends from claim 5, which depends from claim 1, recites the anti-GM2 antibody from which the target antigen binding region of the CAR expressed by the immune cell is derived is an scFv, which is a polypeptide comprising any of SEQ ID NOs; 10, 12, 14, and 16; yet according to the preceding claim, in one embodiment, the antibody is an antibody comprising a heavy chain variable region comprising SEQ ID NO: 2 but for the replacement of at least one but not more than thirty amino acid substitutions within the framework regions and a light chain variable region comprising SEQ ID NO: 4 but for the replacement of at least one but not more than thirty amino acid substitutions within the framework regions.  Such an antibody is not a polypeptide comprising any of SEQ ID NOs; 10, 12, 14, and 16 – rather it is an antibody, which has an amino acid sequence that differs from the recited amino acid sequence (e.g., it is an antibody that does not comprise or consist of SEQ ID NO: 12 since the amino acid sequence thereof differs from SEQ ID NO: 12 by 1-30 amino acid modifications).  As explained, a proper dependent claim must further limit each and every embodiment of the preceding claim.  So, because claim 6 does not further limit each and every embodiment of a preceding claim, it is an improper dependent claim.  
 
18.	Claims 1, 4-6, 11, 14, 17, and 20-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 1, 4-6, 11, 14, 17, and 20-22 are indefinite for the following reasons: 
(a)	Claim 1 is drawn to an isolated “immune cell” comprising a chimeric antigen receptor (CAR) comprising “a T cell activation signal transduction region”.  It this correct?  Is this the subject matter that is regarded as the invention?  If so, how it is that a CAR comprising “a T cell activation signal transduction region” is supposed to activate any given “immune cell” (e.g., a B cell or a macrophage) such that when the cell expressing the CAR is administered to a subject it is effective to treat a tumor expressing GM2?  It would seem very unlikely that the cell will become activated because it comprises a CAR comprising “a T cell activation signal transduction region” and not necessarily an activation signal transduction domain that functions to activate the immune cell (e.g., a B cell or a macrophage).  As explained above, Applicant has a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent, but also to provide a clear measure of what an applicant regards as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
(b)	According to claim 1 the immune cell expresses a CAR comprising “a target antigen-binding region” but the claim does not specify the antigen that must be bound to bound by the CAR.  Apparently the target antigen-binding region is derived from an anti-GM2 antibody or a polypeptide according to any of claims 1 and 4-6, which binds to GM2;14 yet none of the claims recite the CAR necessarily has or retains the ability of the antibody or polypeptide to bind to GM2.  Must the CAR that is expressed by the immune cell be capable of specifically binding to GM2?  What is the subject matter that is regarded as the invention?  If it does not bind to GM2, why then is it that when the immune cell expressing the CAR is administered to a subject it is effective to treat a tumor expressing GM2?15  
(c)	According to claim 1 the immune cell expresses a CAR comprising “a target antigen-binding region”, which is evidently derived from an anti-GM2 antibody or a polypeptide according to any of claims 1 and 4-6, which binds to GM2.16  The antibody according to claim 1 from which the target antigen-binding region of the CAR expressed by the immune cell is derived is an antibody comprising a heavy chain variable region comprising the CDRs of a heavy chain variable region consisting of SEQ ID NO: 2 and a light chain variable region comprising the CDRs of a light chain variable region consisting of SEQ ID NO: 4; but it is not clear if the target antigen-binding region must comprise a heavy chain variable region comprising CDRs having the amino acid sequences of the corresponding CDRs of the heavy chain variable region consisting of SEQ ID NO: 2 and/or a light chain variable region comprising CDRs having the amino acid sequences of the corresponding CDRs of the light chain variable region consisting of SEQ ID NO: 4.  What is the subject matter that is regarded as the invention?  Is it an immune cell expressing a CAR comprising a target antigen-binding region comprising a heavy chain variable region comprising the CDRs of the heavy chain variable region consisting of SEQ ID NO: 2 and a light chain variable region comprising the CDRs of the heavy chain variable region consisting of SEQ ID NO: 4 or might it be some other immune cell expressing a CAR comprising a target antigen-binding region comprising a heavy chain variable region and a light chain variable region that do not necessarily comprise CDRs having the amino acid sequences of the corresponding CDRs of the anti-GM2 or polypeptide that binds to GM2 from which it is derived? 
Depending upon what subject matter it is that is actually regarded as the invention, it is suggested that this issue might best be remedied by amending claim 1 to recite the immune cell comprises an extracellular target antigen binding domain that specifically binds to GM2, which is an antibody (e.g., an scFv) comprising a heavy chain variable region and a light chain variable region, each of which comprises CDRs comprising the amino acid sequences of the corresponding CDRs of the heavy chain variable region consisting of SEQ ID NO: 2 and a light chain variable region consisting of SEQ ID NO: 4. 
(d)	With further regard to claim 1, in one embodiment (i.e., according to “(c)”), the target binding region of the CAR expressed by the immune cell comprises a heavy chain variable region and a light chain variable region of an antibody comprising a heavy chain variable region comprising an amino acid sequence that is at least 70% identical to SEQ ID NO: 2 and a light chain variable region comprising an amino acid sequence that is at least 70% identical to SEQ ID NO: 4, wherein the antibody comprises “the same CDR sequences as SEQ ID NO: 2 and SEQ ID NO: 4”, but which does not necessarily bind to GM2.  According to the other embodiments (i.e., according to “(a)” or “(b)”) the target binding region of the CAR is derived from antibodies that bind to GM2 – this is not the case with the third embodiment or “(c)”.  Must the antibody referred to also bind to GM2?  It is not clear, but not every antibody comprising the CDRs having the CDR sequences of the polypeptides consisting of SEQ ID NO: 2 and SEQ ID NO: 4, which comprises a heavy chain variable region comprising an amino acid sequence that is at least 70% identical to SEQ ID NO: 2 and a light chain variable region comprising an amino acid sequence that is at least 70% identical to SEQ ID NO: 4, is necessarily an antibody that binds to GM2. 
(e)	Claim 4, which depends from claim 1, recites, “wherein the heavy-chain variable region comprises the amino acid sequence set forth in SEQ ID NO: 2, and the light-chain variable region comprises the amino acid sequence set forth in SEQ ID NO: 4”.  This recitation renders the claim indefinite because claim 1 refers to more than one “heavy-chain variable region” and more than one “light-chain variable region” and it cannot be ascertained to which of these claim 4 is directed.  In fact, claim 1 refers to a “target antigen-binding region comprising a heavy-chain variable region and a light-chain variable region” and three different anti-GM2 antibodies, each of which comprises “a heavy-chain variable region” and “a light-chain variable region”; and possibly it is any of those that must according to claim 4 comprise a heavy-chain variable region comprising SEQ ID NO: 2 and a light-chain variable region comprising SEQ ID NO: 4.  So, then, to which of the “heavy-chain variable regions” and “light-chain variable regions” is claim 4 directed?  Must the target antigen-binding region of which the CAR is comprised comprise a heavy-chain variable region comprising SEQ ID NO: 2 and a light-chain variable region comprising SEQ ID NO: 4 or must one or another of the anti-GM2 antibodies comprise a heavy-chain variable region comprising SEQ ID NO: 2 and a light-chain variable region comprising SEQ ID NO: 4?  
(f)	According to claim 11 the polynucleotide comprising a nucleotide (base) sequence encoding a CAR comprising “a target antigen-binding region” but the claim does not specify the antigen that must be bound to bound by the CAR.  Apparently the target antigen-binding region is derived from an anti-GM2 antibody;17 yet the claim does not recite the CAR encoded by the polynucleotide necessarily has or retains the ability of the antibody or polypeptide to bind to GM2.  Must the CAR be capable of specifically binding to GM2?  What is the subject matter that is regarded as the invention?
(g)	According to claim 11 the polynucleotide encodes a CAR comprising “a target antigen-binding region”, which is evidently derived from an anti-GM2 antibody.18  The antibody according to claim 1 from which the target antigen-binding region of the CAR encoded by the polynucleotide is derived is an antibody comprising a heavy chain variable region comprising the CDRs of a heavy chain variable region consisting of SEQ ID NO: 2 and a light chain variable region comprising the CDRs of a light chain variable region consisting of SEQ ID NO: 4; but it is not clear if the target antigen-binding region must comprise a heavy chain variable region comprising CDRs having the amino acid sequences of the corresponding CDRs of the heavy chain variable region consisting of SEQ ID NO: 2 and/or a light chain variable region comprising CDRs having the amino acid sequences of the corresponding CDRs of the light chain variable region consisting of SEQ ID NO: 4.  What is the subject matter that is regarded as the invention?  

Claim Rejections - 35 USC § 103
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

20.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

21.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
22.	Claims 1, 4-6, 11, 14, 17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chmielewski et al. (Immunol. Rev. 2014 Jan; 257 (1): 83-90), Kundu et al. (Biochim. Biophys. Acta. 2016 Jul; 1863 (7 Pt A): 1472-89), Link et al. (Nat. Immunol. 2007 Nov; 8 (11): 1255-65), Luther et al. (J. Immunol. 2002 Jul 1; 169 (1): 424-33), Flanagan et al. (Cancer Res. 2004; 64 (7 Supp.): 152; Abstract 657; pp. 1-3), Hillinger et al. (Br. J. Cancer. 2006 Apr 10; 94 (7): 1029-34), Gao et al. (Int. J. Mol. Sci. 2015 May; 16 (5): 10267-80), and WO0123431-A1.
	Chmielewski et al. teaches CAR T cells engineered to express chemoattractive cytokines (e.g., IL-12, IL-15, and IL-18), when activated by their CAR, deposit the cytokines in the targeted tumor lesion, which in turn attracts an innate immune cell response toward those cancer cells that are invisible to CAR T cells; see entire document (e.g., the abstract; and Figure 1 at page 85).  Chmielewski et al. teaches the extracellular antigen binding domain of the CAR mediates target recognition independently of major histocompatibility complex (MHC) and enables the targeting of a plethora of antigens, including in particular gangliosides, as long as it is present on the surface of targeted cancer cells (see, e.g., page 84).
	Kundu et al. teaches ganglioside GM2 is expressed on the surface of cancer cells and functions to mediate tumor cell migration and invasion; see entire document (e.g., the abstract; and Figure 9 at page 1487).  Kundu et al. suggests that GM2 is a target for therapeutics (see, e.g., page 1487).
	Link et al. teaches the importance of IL-7 and CCL19 in T cell homeostasis by preventing cell death; see entire document (e.g., the abstract).
	Flanagan et al. teaches ectopic expression of CCL19 promotes T cell proliferation and mediates T cell migration to the local tumor microenvironment; see entire document.
	Luther et al. teaches CCL19 attracts and recruits T cells to specific anatomical sites when ectopically expressed by cells at those same sites; see entire document (e.g., the abstract).  In addition, Luther et al. teaches there are several mechanisms that lead to ectopic lymphoid cell accumulation and that IL-7, as well as IL-4 and perhaps also IL-2, promote lymphoid tissue formation (see, e.g., page 429).  Luther et al. teaches induction of ectopic lymphoid tissue is considered as an approach to the immunotherapy of cancer (see, e.g., page 424).
	Hillinger et al. teaches CCL19 reduces tumor burden in experimental animal models and concludes the results of their study provide a strong rationale for the evaluation of CCL19 in cancer immunotherapy (see, e.g., the abstract).
	Gao et al. teaches the use of IL-7 to treat cancer since it acts to promote T cell expansion and lymphocyte development, maintaining survival of naïve and memory T cell homeostasis; see entire document (e.g., the abstract; page 10271). Moreover Gao et al. teaches IL-7 is effective because its enhances the efficacy of tumor regression by enhancing effector cells infiltration (e.g., CTLs, NKs), while simultaneously antagonizing the immunosuppressive network by suppressing Treg activity, interfering with PD-1 function, and reducing TGF- secretion (see, e.g., Figure 1 at page 10274).
	Lastly, while each of the Chmielewski et al., Kundu et al., Link et al., Luther et al., Flanagan et al., Hillinger et al., and Gao et al. teaches that which is set forth in the above, none expressly teaches a chimeric antigen receptor according to claim 1, wherein the target antigen-binding region comprises a heavy chain variable region and a light chain variable region of an anti-ganglioside GM2 antibody comprising a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO: 2 and a light chain variable domain comprising the amino acid sequence of SEQ ID NO: 4.
	Nevertheless this deficiency is remedied by the teachings of WO0123431-A1.
	WO0123431-A1 (Hanai et al.) teaches an anti-GM2 antibody comprising a heavy chain variable domain comprising an amino acid sequence that is identical to the amino acid sequence set forth by this application as SEQ ID NO: 2 and a light chain variable domain comprising the amino acid sequence that is identical to the amino acid sequence set forth by this application as SEQ ID NO: 4; see entire document (e.g., GENSEQ Accession Numbers  AAB83166 and AAB83167 (Ganglioside GM2 antibody-related proteins #1 and #2)).
 	It would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to treat cancer expressing GM2 at the surface of the tumor cells in a subject by administering to the subject a composition comprising an effective amount of genetically engineered CAR T cells comprising an extracellular antigen binding domain comprising an scFv that specifically binds to GM2, which co-express IL-7 and CCL19, wherein the chimeric antigen receptor comprises an extracellular domain comprising an anti-GM2 scFv comprising a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO: 2 and a light chain variable domain comprising the amino acid sequence of SEQ ID NO: 4 (as disclosed by Hanai et al.).  This is because none of Chmielewski et al., Kundu et al., Link et al., Luther et al., Flanagan et al., Hillinger et al., and Gao et al. expressly teaches which antibody (or more particular scFv) that binds to GM2 should be used to construct the CAR and Hanai et al. teaches this antibody specifically binds to GM2.  One ordinarily skilled in the art before the effective filing date of the claimed invention would have been motivated to do so in order to develop a CAR for expression by engineered T cells to be used in treating the cancer in the subject.	



Conclusion
23.	No claim is allowed.


24.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	JPWO2014088040-A1 teaches an anti-GM2 antibody comprising a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO: 2 (as set forth by this application) and a light chain variable domain comprising the amino acid sequence of SEQ ID NO: 4 (as set forth by this application).
	Whilding et al. (Mol. Oncol. 2015 Dec; 9 (10): 1994-2018) reviews the CAR T-cell therapy and suggests that CAR T cells may be more effectively used to treat cancer when engineered to co-express cytokines such as IL-7.
Gargett et al. (Mol. Ther. 2016 Jun; 24 (6): 1135-1149) teaches third-generation ganglioside-specific CAR T cells for use in treating cancer. 
Pule et al. (Nat. Med. 2008 Nov; 14 (11): 1264-70) teaches ganglioside-specific CAR T cells for use in treating cancer. 
Krause et al. (J. Exp. Med. 1998 Aug 17; 188 (4): 619-26) teaches ganglioside-specific CAR T cells for use in treating cancer. 
Koneru et al. (Oncoimmunology. 2015 Jan 23; 4 (3): e994446; pp. 1-12) teaches cytokine-secreting tumor-targeted CAR T cells for use in treating tumors.
Colombetti et al. (Blood. 2009 Jun 25; 113 (26): 6629-37) teaches physiologic levels of IL-7 might be limiting in vivo for delivering survival signals to the expanding population of immune effector cells (e.g., CTLs) and that administering IL-7 to subjects is effective to increase proliferation of antigen-specific memory CD8+ T cells.
Sportès et al. (J. Exp. Med. 2008 Jul 7; 205 (7): 1701-14) teaches administration of IL-7 increases expansion of naïve T cells in human subjects to improve the effectiveness of immune-based therapies for cancer.
Mackall et al. (Nat. Rev. Immunol. 2011 May; 11 (5): 330-42) teaches administering IL-7 increases the effectiveness of T cell-mediated therapy of cancer.
Jicha et al. (J. Exp. Med. 1991 Dec 1; 174 (6): 1511-5) teaches IL-7 is effectively used to boost the proliferation of CTLs and should be used to support the effectiveness of adoptive immunotherapy of cancer.
D’Amico et al. (Leukemia. 2006 Nov; 20 (11): 2015-24) teaches T cell migration and homing to tumors is driven by CCL19.
Although not prior art, Luo et al. (Clin. Cancer Res. 2020 Oct 15; 26 (20): 5494-5505) teaches CAR T cells expressing IL-7 and CCL19 for treatment of cancer.
Duan et al. (Front. Immunol. 2021 Mar 5; 12: 609421; pp. 1-11) teaches CAR T cells expressing IL-7 and CCL19 for treatment of cancer.
Goto et al. (Cancer Immunol. Immunother. 2021 Sep; 70 (9): 2503-2515) teaches CAR T cells expressing IL-7 and CCL19 for treatment of cancer.
Tokunaga et al. (Mol. Cancer Ther. 2022 Jan; 21 (1): 138-148) teaches CAR T cells expressing IL-7 and CCL19 for treatment of cancer.
Pang et al. (J. Hematol. Oncol. 2021 Jul 29; 14 (1): 118; pp. 1-6) teaches CAR T cells expressing IL-7 and CCL19 for treatment of cancer.
Each of U.S. Patent Application Publication No. 20190099446-A1, U.S. Patent Application Publication No. 20210253726-A1, U.S. Patent Application Publication No. 20190322755-A1, and U.S. Patent Application Publication No. 20170291953-A1 teaches a method of treating cancer expressing GM2 in a subject, said method comprising administering to the subject a population of genetically engineered T cells co-expressing an antigen receptor molecule (e.g., a CAR) on the cell membranes, IL-7, and CCL19; and moreover each of these references teaches a CAR comprising an extracellular antigen binding domain comprising an scFv that specifically binds to an antigen, a transmembrane domain derived from a CD8 polypeptide, and an intracellular domain comprising cytoplasmic signal transduction domains derived from CD28, 4-1BB, and CD3 polypeptides.


25.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


26.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        



slr
November 1, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As an example, it is known that alternative splicing of the gene encoding human “CCL19” gives rise to at least a plurality of transcript variants encoding different isoforms having varying structural features (e.g., different amino acid sequences). See, e.g., https://www.proteinatlas.org/ENSG00000172724-CCL19. 
        
        2 In this instance, it appears that “interleukin-7” (or “IL-7”) and that “chemokine (C-C motif) ligand 19” (or “CCL19”) are both designations used in the art to refer to polypeptides (orthologs) occurring in a number of different animals including, for example, human, mouse, rat, dog, cat, ferret, hamster, and pig.  To which of these polypeptides are the claims directed?
        3 See M.P.E.P. § 2172 (II).
        4 Here Applicant is duly reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
        5 The Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
        6 It is well established in the art that the consequence of structural alterations (particularly within the CDRs) of an antibody upon the antibody’s ability to specifically bind to an antigen cannot be predicated but must be determined empirically.  This position is supported for example by the teachings of Rudikoff et al. (Proc. Natl. Acad. Sci. USA. 1982; 79: 1979-1983).  Rudikoff et al. teaches an altered antibody which contains the same heavy and light chain CDR3 sequences as a parental antibody and the altered antibody loses its antigen binding specificity by a single change in a CDR1 residue (see entire document; e.g., the abstract).  Thus, it is apparent that even relatively minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function, but there is also evidence that alterations outside the CDRs may have unpredictable consequence upon an antibody’s function.  See, e.g., Caldas et al. (Mol. Immunol. 2003 May; 39 (15): 941-952), which teaches an unexpected effect of substituting a framework residue upon binding specificity during the humanization of an antibody that binds CD18; see entire document (e.g., the abstract).      
        
        7 It follows that at best this application only adequately describes an antibody that binds to GM2, which comprises a heavy chain variable domain comprising SEQ ID NO: 2 and a light chain variable domain comprising SEQ ID NO: 4, which might be used as the “target antigen-binding region” of the CAR that is expressed by the immune cell.  This again is because the other antibodies to which the claims are directed are not described with the any of the requisite clarity and particularity necessary to permit the skilled artisan to immediately envisage, recognize, or distinguish at least a substantial number thereof and yet without these antibodies it is not possible to practice the claimed invention.  In addition to the antibody comprising a heavy chain variable domain comprising SEQ ID NO: 2 and a light chain variable domain comprising SEQ ID NO: 4, which binds to GM2, it is also possible to readily envisage an antibody that binds to GM2, which comprises each of the CDRs of both the heavy chain variable domain comprising SEQ ID NO: 2 and the light chain variable domain comprising SEQ ID NO: 4; and either one of these particular antibodies is reasonably expected to function as a “target antigen-binding region” for use in constructing a CAR that is expressed by the claimed immune cell.  Otherwise it is submitted the claims are directed to a plurality of anti-GM2 antibodies that are not adequately described with the necessary clarity and particularity to reasonably convey Applicant’s possession thereof as of the filing date of this application.  
        8 For additional support of this position, see Chang et al. (Structure. 2014 Jan 7; 22 (1): 9-21), which discloses, “[despite] the recognition of critical structural determinants embedded in the local sequences of protein loop regions, the intricate interrelationships among the local structural signals and the overall folding topology and stability remain unpredictable” (page 10); see entire document (e.g., the abstract). 
        9 See the disclosure in paragraph [0029] at page 19 of the specification.
        
        10 Nevertheless, since the claimed CAR might comprise any “transmembrane domain”, which need not have any particular structure, a transmembrane domain comprising the amino acid sequence of CD8 is not reasonably regarded as representative of the plurality of “transmembrane domains”, as a whole, to which the claims are directed.
        
        11 The specification does not teach one to “artificially design” a transmembrane region that is suitably used to construct a chimeric antigen receptor.  It is not evident what structure it might have when artificially designed.
        
        12 Since it need not have any particular structure, it would seem that there is no correlation between any one particularly identifying structural feature that is shared by at least a substantial number of the “transmembrane domains” of which the claimed CARs might be comprised and their common ability to span the plasma membrane of a cell expressing the CAR. Although the specification names an exemplary transmembrane domain that might be used in constructing the CAR, it is not apparent if, or how, it should be regarded as representative of the genus, as a whole, of the “transmembrane domains” to which the claims are directed.
        13 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        14 This is because according to claim 1, the target antigen-binding region comprises a heavy chain variable region and a light chain variable region of the anti-GM2 antibody or polypeptide that binds to GM2 (e.g., an scFv, as recited by claim 6, which comprises SEQ ID NO: 10).
        
        15 Here Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
        	
        16 This is because according to claim 1, the target antigen-binding region comprises a heavy chain variable region and a light chain variable region of the anti-GM2 antibody or polypeptide that binds to GM2 (e.g., an scFv, as recited by claim 6, which comprises SEQ ID NO: 10).
        17 This is because according to claim 1, the target antigen-binding region comprises a heavy chain variable region and a light chain variable region of the anti-GM2 antibody or polypeptide that binds to GM2.
        
        18 This is because according to claim 1, the target antigen-binding region comprises a heavy chain variable region and a light chain variable region of the anti-GM2 antibody or polypeptide that binds to GM2.